Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendments and remarks filed 10-28-21 are acknowledged.

Claims 1, 2, 4-10, 12-19 are pending.

Claims 1, 4-9, 12-15, 17 and 19 are under examination as they read on the species of scFv that specifically binds to HLA-A2 as the specificity for the iCAR and on the species of scFv that specifically binds to ErbB2 as the specificity for the aCAR.

Claims 2, 10, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-16-21.

The prior rejection under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-9, 13-15, 17 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Pule et al. (2016/0289293) in view of Morgan et al. (Molecular Therapy, vol. 18 no. 4, 843–851, 2010), Sun et al. (Breast Cancer Research 2014, 16:R61), McEvoy et al. (Tissue Antigens, 2002, 60: 235–243) and Ellis et al. (Human Immunology, 61, 334–340 (2000)), essentially for the reasons of record as set forth in the prior Office Action.

In the section 1 of pages 8-10, Applicant argues “there no teaching or suggestion regarding LOH in Pule et al., nor HLA-A2, there is further no teaching from Pule et al. that the antigen absent in 

Applicant’s argument has been considered but is not convincing because applicant is arguing 
against the references individually when the rejection is based on the combined reference
teachings. 

It matters not that Pule, Morgan and Sun fail to mention the phenomenon whereby tumor cells lose their heterozygosity for HLA-A2 when this concept is extensively taught by McEvoy et al.

In section (a) at pages 10-11, applicant further argues “the Examiner appears to have employed…improper hindsight in using the non-ideal response time of suggested strategies to allege that that one of skill would be motivated to implement a simultaneously strategy, such as the iCAR strategy of the instant application.”

Applicant also argues, “it is Applicant's present application that teaches the claimed inhibitory CAR (iCAR) binding to a cell surface antigen "absent on the surface of tumor cells due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue" (emphasis added).  Pule, Morgan, Sun, McEvoy, Ellis, MacDonald and Sergeeva, individually or combined, did not teach to devise an inhibitory CAR based on the mechanism of LOH in tumor cells.  One of ordinary skill in the art, unless using impermissible hindsight in view of the instant application, would not any reasonable expectation of success to arrive at the presently claimed iCAR that would be able to  distinguish tumor cells and normal tissue based on LOH.”

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

As to applicant’s assertion that the rejections of record were based on hindsight, as set forth in MPEP § 2145, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include 

In the instant case, the prima facie case of obviousness is based upon knowledge which was
within the level of ordinary skill in the art at the time the claimed invention was made, and does not include knowledge gleaned only from applicant’s disclosure, and is thus not based on improper hindsight reconstruction.

Moreover, as described in the prior rejection of record, the skilled artisan would have been aware that many breast cancer patients (around 50%) are believed to have compromised HLA class I gene expression due to loss of heterozygosity at one or more MHC alleles, β2m and/or MEMO-1 (see McEvoy at Abstract; at page 234-235 bridging sentence; at page 241 col. bridging sentence and in the first full paragraph of the right col. on page 241).  As shown in Fig. 3 of McEvoy a substantial number of breast cancer patients have directly lost heterozygosity of “HLA-A.”

Thus, it would have been obvious to one of ordinary skill in the art interested in treating breast cancer in a patient in need thereof by administering T-cells expressing an ErbB2-targeted activating CAR that the killing activity of said T-cells could be controlled with an inhibitory CAR based on an HLA-A specific antigen binding domain.  As to the particular HLA-A specific antigen binding domain to be used, it further would have been obvious to one of ordinary skill in the art to use an antibody that binds the HLA-A2 allele since this allele is frequent in all ethnic groups as described by Ellis in their Abstract, Introduction and in Table 1.

Given the prior art teachings described above, one of ordinary skill in the art would have been motivated to make, and one of ordinary skill in the art would have had a reasonable expectation of effectively making an effector immune cell comprising a vector having (a) a nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to HLA-A2, said HLA-A2 being expressed at diminished levels on the surface of breast cancer cells as compared to healthy cells in the same patient due to loss of heterozygosity in the cancer cells; ii) an intracellular domain comprising a signal transduction nd promoter.

As described above, the ordinarily skilled artisan would have been motivation to make such an aCAR and iCAR comprising effector immune cell because such a cell would be reasonably expected to offer a better safety profile, at least in those patients having breast cancer diminished HLA-A2 expression due to loss of heterozygosity at HLA-A, β2m and/or the MEMO-1 loci, than equipping an aCAR only effector cell with an inducible suicide gene or ensuring transient CAR expression by transfecting effector cells with mRNA.

As to the teachings of McEvoy in particular, in section (b) on pages 11-15 applicant argues “…it is not obvious for skilled artisan to conclude that substantial number of breast cancer patients have LOH of ‘HLA-A’….” (emphasis added).

Applicant’s argument has been considered but has not been found convincing for the reasons of record.  

It is the examiner’s opinion that the ordinarily skilled artisan considering Fig. 3 of McEvoy would consider it to show that a “substantial number” of breast cancer patients have LOH of HLA-A, i.e., at least 13 of the 99 patients assessed exhibit a definitive LOH for HLA-A.


compromised HLA class I due to LOH, the possibility of the allelic loss at MHC loci is not higher than that at β2m or MEMO-1 loci,” it is unclear why applicant includes this in their argument.  

Insofar as applicant is attempting argue, e.g., that LOH at the β2m locus is not relevant with respect to HLA class I expression, such is not a convincing line of reasoning.  

The ordinarily skilled artisan considering making an effector immune cell comprising a vector having a nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to HLA-A2, said HLA-A2 being expressed at diminished levels on the surface of breast cancer cells as compared to healthy cells in the same patient due to loss of heterozygosity in the cancer cells would know that while deletion of the HLA-A2 encoding region from one chromosome is one way to block expression of HLA-A2 in certain cancer cells, this is not the only way to decrease expression of HLA-A2 in a given cancer cell.  

For example, the ordinarily skilled artisan knows deletion of the β2m locus from one chromosome within a given cancer cell will diminish HLA class I expression in said cancer cells and this is yet another reason the ordinarily skilled artisan would have been motivated to make an iCAR having a scFv that binds HLA-A2.

It is similarly unclear why applicant is asserting “…one [] skilled in the art would not find the frequency of LOH at HLA-A loci higher than any other MHC loci.”  Is applicant attempting to argue that the ordinarily skilled artisan would have been more motivated to make an iCAR that binds a particular allele of HLA-B or HLA-C?  If so, the examiner would respond that MacDonald demonstrates conventional T-cells expressing a an anti-HLA-A2 scFv containing CAR are activated  by HLA-A2 expressing target cells (see Fig. 3C and E).   By contrast, it is unclear from the art of record if the ordinarily skilled artisan would have considered an anti-

Finally, with respect to priority, applicant argues that “The disclosure in support and enablement for the presently amended claims can be found in Paragraph 1, Page 28 of the 737 application… This disclosure in the application provides adequate support for one of ordinary skill in the art to be enabled arrive at the presently amended claims.”.

Applicant’s argument has been considered but has not been found convincing.  

The claimed nucleic acid / effector cell expressing an iCAR recite that the scFv specifically binds to “a single allelic variant of HLA-A2” whereas the passage of the provisional application applicant points to discusses “…the compiled sequence data on tumor exomes and transcriptomes will be screened for appropriate candidates exhibiting HLA-I losses….”  

Even if the skilled artisan would understand “exhibiting HLA-I losses” to encompass in its breadth exhibiting loss of one or both alleles of HLA-A, and/or one or both alleles of HLA-B, and/or one or both alleles of HLA-C, it is inconceivable how such a disclosure, considered on its own, could be said to reasonably lead the skilled artisan to the particular species of iCAR comprising a “ScFv that specifically binds to a single allelic variant of HLA-A2, wherein the allelic variant is absent from tumor cells of a subject due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue of the subject.”

As stated in MPEP § 2163.05, “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-

Thus, it remains the examiner’s opinion that the claimed invention is entitled to the benefit of priority as of the effective filing date of instant application, 9/28/17.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pule et al. (20160289293) in view of Morgan et al. (Molecular Therapy, vol. 18 no. 4, 843–851, 2010), Sun et al. (Breast Cancer Research 2014, 16:R61), McEvoy et al. (Tissue Antigens, 2002, 60: 235–243) and Ellis et al. (Human Immunology, 61, 334–340 (2000)) as applied to claims 1, 3, 5-9, 11, 13-15, 17 and 19 above, and further in view of MacDonald et al. (J Clin Invest. 2016;126(4):1413-1424) and Sergeeva et al., Blood (2008, 112(11), 2545).

Applicant argues that the claims are not obvious over the teachings of Pule in view of Morgan, Sun, McEvoy, Ellis, MacDonald and Sergeeva essentially for the same reasons the claims were not obvious over the teachings of Pule in view of Morgan, Sun, McEvoy and Ellis.

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described above.

Claims 1 and 5 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of copending Application No. 16336874 in view of Morgan et al. (Molecular Therapy, vol. 18 no. 4, 843–851, 2010), Sun et al. (Breast Cancer Research 2014, 16:R61), McEvoy et al. (Tissue Antigens, 2002, 60: 235–243) and Ellis et al. (Human Immunology, 61, 334–340 (2000)), essentially for the reasons of record as set forth in the prior Office Action.

 vol. 18 no. 4, 843–851, 2010), Sun et al. (Breast Cancer Research 2014, 16:R61), McEvoy et al. (Tissue Antigens, 2002, 60: 235–243) and Ellis et al. (Human Immunology, 61, 334–340 (2000)), essentially for the reasons of record as set forth in the prior Office Action.

Applicant requests the provisional ODP rejections set forth above be held in abeyance until allowable subject matter is indicated.  Applicant’s request is acknowledged but cannot be granted.  Obviousness type double patenting rejections, whether provisional or not, cannot be held in abeyance.  A double patenting rejection can be overcome, e.g., by a convincing rebuttal of the merits of the rejection, by amending the claims such that they are no longer anticipated and/or rendered obvious by the reference claims or by filing a proper terminal disclaimer.  Thus, the claims stand rejected for the reasons of record.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644